DETAILED ACTION
Allowable Subject Matter
Claims 1-8, 10-15 and 20-25 are allowed.
The amendment to independent claim 20 was sufficient to overcome the previous rejection and bring the claim (along with dependent claims 21, 22 and 25) in condition for allowance.  Claims 1-8, 10-15, 23 and 24 were previously allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        





MLW
November 18, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611